UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2173


MICHAEL A. SPIVEY,

                Plaintiff -Appellant,

          v.

RESEARCH TRIANGLE REGIONAL PUBLIC TRANSPORTATION AUTHORITY,
d/b/a Triangle Transit,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00044-FL)


Submitted:   February 25, 2016            Decided:   February 29, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Spivey, Appellant Pro Se. Kevin Scott Joyner, Kimberly
Joyce Lehmann, OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael    A.   Spivey   appeals    the   district    court’s    order

dismissing his complaint alleging disability discrimination and

retaliation. On appeal, we confine our review to the issues raised

in the Appellant’s brief.     See 4th Cir. R. 34(b).      Because Spivey’s

informal brief does not challenge the basis for the district

court’s disposition, Spivey has forfeited appellate review of the

court’s   order.     Accordingly,   we   affirm   the   district     court’s

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                    2